ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
ArmorWorks, Inc.                               ) ASBCA Nos. 62335, 62336
                                               )
Under Contract No. FA8650-14-C-2430            )

APPEARANCE FOR THE APPELLANT:                     Mr. William J. Perciballi
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Evan Georgopoulos, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Hanscom Air Force Base, MA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: July 21, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62335, 62336, Appeals of
ArmorWorks, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 21, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals